Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/29/22 has been entered. Accordingly, Claims 1-11 are cancelled, claims 12, 19 are amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robichaud et al. (US. 20160192949).
Robichaud discloses a system for printing a waterjet cut guide comprising: a processor (computer) coupled to memory (medium) including instructions for preparing the waterjet cut guide (paragraphs 70, 72), which when executed by a processor, cause the processor to: receive image data of a bone of a patient (paragraph 70),  the image data being personalized to the patient (paragraphs 70-71); render a three-dimensional (3D) model of the bone using the image data (paragraph 70); and generate a cut guide model based on the 3D model of the bone (paragraph 70, 72); the cut guide model including at least one slot 132, fig. 11; and (161, fig. 10, paragraph 66) capable to receive a nozzle of a waterjet cutting device; wherein the cut guide is a patient-specific cut guide made according to the personalized image data (paragraph 71); and a 3D printer to print the waterjet cut guide using the cut guide model (paragraph 50, 72), wherein to render the 3D model of the bone, it is a common knowledge  that  the memory includes instructions to cause the processor to use reference points from the image data of the bone, wherein the bone is a femur (fig. 10, paragraph 87), and wherein the reference points can include a high point of an medial condyle, a high point of an lateral condyle, and a high point of an anterior condyle of the bone, wherein to generate the cut guide model, it is a common knowledge  that  the memory includes instructions to cause the processor to use data measured from the patient, wherein the measured data can includes a bone size or an angle of alignment of the bone, wherein to print the waterjet cut guide, the 3D printer is to print the waterjet cut guide in a single piece fig. 11, wherein to print the waterjet cut guide, the 3D printer is to print the waterjet cut guide in at least two pieces, wherein the at least two pieces include a lateral and a medial piece or an anterior and a posterior piece fig. 10, the instructions are further to cause the processor to: output the waterjet cut guide with a plurality of pin holes 128, 130, fig. 11, the plurality of pin holes configured to receive pins to secure the waterjet cut guide to the bone; and output the waterjet cut guide with a plurality of slots 132, the plurality of slots each configured to receive the nozzle to allow the waterjet cutting device to perform a plurality of resections on the bone. 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues that Robichaud fails to teach that the slot of the cut guide model configured to receive a nozzle of a waterjet cutting device.
	Examiner respectfully disagrees, since it is noted that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). And, A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	In this case, the nozzle is not positively recited in the claim, therefore the cut guide of Robichaud is capable of being used with a nozzle of a waterjet cutting device by receiving the nozzle through the slot of the cutting guide to cut bone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEH R BOLES/Primary Examiner, Art Unit 3775